DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 17, 2021 is being considered by the examiner.

Claim Objections
Claim 2 objected to because of the following informalities: Claim 2 line 2 recites “wherein the duration” which should read “wherein when the duration”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detection device” in claims 1,8, 10, 12-14, 16-18, and 20 ; “control device” in claims 1, 8-10, 12, 15, and 20 ; and “resistance device” in claim 19.
Column 11 lines 1-6 describe the detection device as surface electrode arrangements, implants, pressure sensor devices, optical sensor devices and/or inductively operating sensor devices. “Detection device” uses the generic placeholder “device” coupled with the term “detection”, which is functional in that the limitation alternatively recites device for detection, and the term “device” is not preceded by a structural modifier since the term “detection” does not imply any structure.  
Column 9 lines 32-34 describes the control device as a data processing device and has a processor or a computer that processes electrical signals. “Control device” uses the generic placeholder “device” coupled with the term “control”, which is functional in that the limitation alternatively recites device for control, and the term “device” is not preceded by a structural modifier since the term “control” does not imply any structure.  
Column 16 lines 20-23 describes the resistance device as a hydraulic damper, pneumatic damper or magnetorheological damper. “Resistance device” uses the generic placeholder “device” coupled with the term “resistance”, which is functional in that the limitation alternatively recites device for resistance, and the term “device” is not preceded by a structural modifier since the term “resistance” does not imply any structure.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, 7-8, 10, 12-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is reciting a method for controlling an orthotic or prosthetic device, however, the claim does not recite an active, positive steps delimitating how the method is practiced (See MPEP 2173.05(q)). This renders the scope of the claim indefinite. 
Claim 1 recites the limitation “the detection device” in lines 13, 15, 17, and 20. It is unclear whether the limitation is included in the at least one detection device in line 11. Therefore, the scope of the claim is indefinite. For examination purposes, the at least one detection device is being interpreted to include the limitation. 
Claim 1 further recites the limitation “the actuator” in lines 15 and 20. It is unclear whether the limitation is included in the at least one adjustable actuator in line 7. Therefore, the scope of the claim is indefinite. For examination purposes, the at least one adjustable actuator is being interpreted to include the limitation. 
Claim 1 further recites the limitation “(electric) signals” in line 13. It is unclear what the claim is positively claiming. Therefore, the scope of the claim is indefinite. 

Claim 3 recites the limitation “the actuator” in line 2. It is unclear whether the limitation is included in the at least one adjustable actuator previously established in claim 1. Therefore, the scope of the claim is indefinite. For examination purposes, the at least one detection device is being interpreted to include the limitation.

Claim 4 recites the limitation “the movement resistance” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 further recites the limitation “it is reduced” in line 5. Is unclear what “it” is referring to. Therefore, the scope of the claim is indefinite. 


Claim 7 recites the limitation “the change” in line 2. It is unclear what the change is referring to. Therefore, the scope of the claim is indefinite. For examination purposes, the limitation is being interpreted as the change in the movement behavior.
Claim 7 further recites “the movement influence” in lines 2 and 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation “the detection device” in lines 2-3. It is unclear whether the limitation is included in the at least one detection device previously established in claim 1. Therefore, the scope of the claim is indefinite. For examination purposes, the at least one detection device is being interpreted to include the limitation.

Claim 10 recites the limitation “the raw signals” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 further recites the limitation “the detection device” in line 2. It is unclear whether the limitation is included in the at least one detection device previously established in claim 1. Therefore, the scope of the claim is indefinite. For examination purposes, the at least one detection device is being interpreted to include the limitation.

Claim 12 recites the limitation “the detection device” in lines 12 and 15. It is unclear whether the limitation is included in the at least one detection device in line 10 of the claim. Therefore, the scope of the claim is indefinite. For examination purposes, the at least one detection device is being interpreted to include the limitation.
Claim 12 further recites the limitation “the actuator” in line 13. It is unclear whether the limitation is included in the at least one adjustable actuator in line 6. Therefore, the scope of the claim is indefinite. For examination purposes, the at least one adjustable actuator is being interpreted to include the limitation.
Claim 12 further recites the limitation “the detection unit” in lines 13-14. There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation “the detection device” in line 2. It is unclear whether the limitation is included in the at least one detection device previously established in claim 12. Therefore, the scope of the claim is indefinite. For examination purposes, the at least one detection device is being interpreted to include the limitation.

Claim 14 recites the limitation “the detection device” in line 2. It is unclear whether the limitation is included in the at least one detection device previously established in claim 12. Therefore, the scope of the claim is indefinite. For examination purposes, the at least one detection device is being interpreted to include the limitation.

Claim 16 recites the limitation “the detection device” in line 2. It is unclear whether the limitation is included in the at least one detection device previously established in claim 12. Therefore, the scope of the claim is indefinite. For examination purposes, the at least one detection device is being interpreted to include the limitation.

Claim 17 recites the limitation “the detection device” in line 2. It is unclear whether the limitation is included in the at least one detection device previously established in claim 12. Therefore, the scope of the claim is indefinite. For examination purposes, the at least one detection device is being interpreted to include the limitation.

Claim 18  recites the limitation “the detection device” in line 2. It is unclear whether the limitation is included in the at least one detection device previously established in claim 12. Therefore, the scope of the claim is indefinite. For examination purposes, the at least one detection device is being interpreted to include the limitation.

Claim 19 recites the limitation “the actuator” in line 2. It is unclear whether the limitation is included in the at least one adjustable actuator previously established in claim 12. Therefore, the scope of the claim is indefinite. For examination purposes, the at least one adjustable actuator is being interpreted to include the limitation.

Claim 20 recites the limitation “the detection device” in lines 10, 12, and 14. It is unclear whether the limitation is included in the at least one detection device in line 8. Therefore, the scope of the claim is indefinite. For examination purposes, the at least one detection device is being interpreted to include the limitation.
Claim 20 further recites the limitation “the device” in line 11. It is unclear which device the limitation is referring to: an orthotic or prosthetic device in line 1, a joint device in line 3, at least one detection device in line 8, or an inductively operating sensor device in lines 9-10. Therefore, the scope of the claim is indefinite. 
Claim 20 further recites the limitation “the actuator” in lines 12-13 and 14. It is unclear whether the limitation is included in the at least one adjustable actuator in line 5. Therefore, the scope of the claim is indefinite. For examination purposes, the at least one adjustable actuator is being interpreted to include the limitation.
Claim 20 further recites the limitation “the detection unit” in line 13. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8-9, 12-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aeyels (DE 19521464 A1).

Regarding claim 1, Aeyels discloses a method for controlling an orthotic or prosthetic device which can be placed on the body of a user and secured thereon (Fig. 1), comprising: a joint device with a proximal component (Fig. 1 – stump 1) and a distal component (Fig. 1 – lower leg 2), which are mounted pivotably on each other about a pivot axis (Fig. 1 – stump 1 and lower leg 2 are mounted via a knee axis 5); at least one adjustable actuator (Fig. 1- brake 11), which is arranged between the proximal component and the distal component (Fig. 1 depicts brake 11 located between stump 1 and lower leg 2) and via which a movement behavior with respect to a pivoting of the proximal component relative to the distal component is adjustable (Lines 361-362 – adjustment system and calibration system apply brake to control gait); at least one detection device for detecting muscle contractions (Fig. 1 – EMG sensors 8); and a control device (Fig. 21 – control unit 19) which is coupled to the detection device and to the actuator (Fig. 21 depicts a block diagram of electronic hardware which shows that the control unit 19 is connected to brake 11 and receives signals from EMG sensors 8), wherein the control device processes (electrical) signals from the detection device (Lines 751-755 – control unit 19 processes electrical signals from EMG sensors 8), and adjusts the actuator according to the signals (Lines 751-755 – control unit 19 controls brake 11 in response to the electrical signals); wherein the detection device is designed for detecting muscle co-contractions and is arranged on a limb of the user and coupled to the control device (Lines 1037-1038 – EMG sensors 8 are fixed on the inner wall on the stump which means it is arranged on a limb ; (Lines 751-755 – control unit 19 processes electrical signals from EMG sensors 8 which means the sensors are coupled to control unit) in that at least one muscle co-contraction is detected by the detection device (EMG sensors, according to John Hopkins Medicine (see non-patent literature), detects muscle response or electrical activity of the muscle which would include co-contractions), and in that the movement behavior is changed by the actuator according to the detected muscle co-contraction (Lines 68-69 – control unit applies a control algorithm to the brake as a function of the walking movement).

Regarding claim 3, Aeyels discloses the method as claimed in claim 1, wherein the actuator provides a movement resistance against pivoting (Lines 358-361 – when brake is changed, the brake torque is changed), and the movement resistance is increased when a muscle co-contraction is detected.
Regarding the claims recitation that the instant invention has movement resistance increased when a muscle co-contraction is detected, the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, device of Aeyels discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus.

Regarding claim 8, Aeyels discloses the method as claimed in claim 1, wherein the muscle contractions are transmitted from the detection device to the control device as myoelectric signals (Lines 339-344 – sensors are EMG sensors which collect myoelectric signals).

Regarding claim 9, Aeyels discloses the method as claimed in claim 1, wherein at least one sensor detects forces (Line 44 – sensors can measure foot pressure) on the orthotic or prosthetic device and transmits sensor signals to the control device (Lines 82-83 – foot pressure sensors send signals to control unit), and the movement behavior is changed on the basis of the sensor signals (Lines 713-715 – pressure valves are used as a part of the control parameter for the feedback control algorithm).

Regarding claim 12, Aeyels discloses an orthotic or prosthetic device which can be placed on the body of a user and secured thereon (Fig. 1), comprising: a joint device with a proximal component (Fig. 1 – stump 1) and a distal component (Fig. 1 – lower leg 2), which are mounted pivotably on each other about a pivot axis (Fig. 1 – stump 1 and lower leg 2 are mounted via knee axis 5); at least one adjustable actuator (Fig. 1 – brake 11), which is arranged between the proximal component and the distal component (Fig. 1 depicts brake 11 located between stump 1 and lower leg 2) and via which a movement behavior with respect to a pivoting of the proximal component relative to the distal component is adjustable (Lines 1161-1162 – knee axle 5 is designed as a brake shaft is a rotatable mounted both in the upper and lower knee joint connection 6 and 7 which are in turn connected to stump 1 and lower leg 2 respectively); at least one detection device for detecting muscle contractions (Fig. 1 – EMG sensors 8); and a control device (Fig. 21 – control unit 19) which is coupled to the detection device and to the actuator (Fig. 21 depicts a block diagram of the electronic hardware which shows that the control unit 19 is connected to the brake 11 and receives signals from EMG sensors 8), wherein the control device processes signals from the detection unit (Lines 750-755 – control unit 19 processes electrical signals from EMG sensors 8), and adjusts the actuator according to the signals, (Lines 750-755 – control unit 19 adjusts brake 11 in response to the electrical signals) and wherein the detection device is designed for detecting muscle co-contractions (EMG sensors, according to John Hopkins Medicine (see non-patent literature), detects muscle response or electrical activity of the muscle which would include co-contractions).
 
Regarding claim 13, Aeyels discloses the orthotic or prosthetic device as claimed in claim 12, wherein the detection device is designed as a surface electrode arrangement (Lines 541-542 – EMG sensors are fixed in the inner wall of the stump, indicating it is a surface electrode arrangement).

Regarding claim 14, Aeyels discloses the orthotic or prosthetic device as claimed in claim 12, wherein the detection device is integrated in the proximal  (Lines 541-542 – EMG sensors are located in stump 1).

Regarding claim 15, Aeyels discloses the orthotic or prosthetic device as claimed in claim 12, wherein at least one sensor for detecting forces (Line 44 – sensors can measure foot pressure) is arranged on the orthotic or prosthetic device and coupled to the control device (Fig. 1 depicts foot pressure sensors 9 are located on prosthetic device ; Fig. 21 depicts that foot pressure sensors 91,2 are coupled to control unit 19) .

Regarding claim 19, Aeyels discloses the orthotic or prosthetic device as claimed in claim 12, wherein the actuator is designed as a resistance device or drive (Line 616 - actuator is a magnetic powder brake which is consistent with the specification as a magnetorheological damper).

Regarding claim 20, Aeyels discloses An orthotic or prosthetic device which can be placed and secured on the body of a user (Fig. 1), the device comprising: a joint device with a proximal component (Fig. 1 – stump 1) and a distal component (Fig. 1 – lower leg 2) mounted pivotably to each other about a pivot axis (Fig. 1 depicts stump 1 and lower leg 2 are mounted via a knee axis 5); at least one adjustable actuator (Fig. 1 – brake 11) which is arranged between the proximal component and the distal component (Fig. 1 – depicts brake 11 is located between the stump 1 and lower leg 2) and via which a movement behavior with respect to a pivoting of the proximal component relative to the distal component is adjustable (Lines 1161-1162 – knee axle 5 is designed as a brake shaft is a rotatable mounted both in the upper and lower knee joint connection 6 and 7 which are in turn connected to stump 1 and lower leg 2 respectively); at least one detection device (Fig. 1 – EMG sensors 8) in the form of a surface electrode arrangement (Lines 541-542 – EMG sensors are fixed in the inner wall of the stump, indicating it is a surface electrode arrangement) for detecting muscle contractions (EMG sensors, according to John Hopkins Medicine, detects muscle response or electrical activity of the muscle which would include contractions), the detection device being integrated into the proximal and/or distal component of the device (Fig. 1 – EMG sensors are located in stump 1); and a control device (Fig. 21 – control unit 19) which is coupled to the detection device and to the actuator (Fig. 21 depicts control unit 19 is connected to EMG sensors 8 and brake 11), wherein the control device processes signals from the detection unit and adjusts the actuator according to the signals (Lines 750-755 – control unit 19 processes electrical signals from EMG sensors 8 and in response controls brake 11), and wherein the detection device is designed for detecting muscle co-contractions (EMG sensors, according to John Hopkins Medicine (see non-patent literature), detects muscle response or electrical activity of the muscle which would include co-contractions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Aeyels in view of Einarsson et al. (US Pub. No 2016/0302686 A1), hereinafter Einarsson.

Regarding claim 2, Aeyels discloses the method as claimed in claim 1, but does not disclose a method wherein the duration and/or intensity of the muscle co-contraction is detected, and the movement behavior is changed according to the duration and/or intensity of the muscle co-contraction. However, Einarsson teaches a method wherein the duration and/or intensity of the muscle co-contraction is detected (Paragraph 0126 – amplitude and/or duration of the EMG signal can determine the position to which the joint adjusts meaning the signals are detected), and the movement behavior is changed according to the duration and/or intensity of the muscle co-contraction (Paragraph 0143 – as amplitude of EMG signal increases (increasing intensity), the device provides a higher resistance ; Paragraph 0157 – device can measure EMG signals from one or more muscles, such as antagonistic muscles (co-contractions)).
Aeyels and Einarsson are both considered to be analogous to the claimed invention because they both disclose a prosthetic device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective file date of the present invention to have modified the movement behavior of Aeyels with Einarsson for the purpose of allowing the joint to flex or extend more in response to larger EMG signal amplitudes or the EMG signal satisfying different thresholds (Paragraph 0127). 

Regarding claim 4, Aeyels discloses the method as claimed in claim 1 above, but does not disclose a method wherein with an increasing co-contraction intensity and/or co-contraction duration, the movement resistance is increasingly heightened, and/or with a decreasing co-contraction intensity and/or co-contraction duration and/or at the end of a co-contraction and/or upon detection of another co-contraction, it is reduced by an active trigger and/or a voice command. However, Einarsson teaches a method wherein with an increasing co-contraction intensity, the movement resistance is increasingly heightened (Paragraph 0143 – as amplitude of EMG signal increases (increasing intensity), the device provides a higher resistance ; Paragraph 0157 – device can measure EMG signals from one or more muscles, such as antagonistic muscles (co-contractions)).
Aeyels and Einarsson are both considered to be analogous to the claimed invention because they both disclose a prosthetic device. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the movement resistance behavior of Aeyels with Einarsson for the purpose of allowing the joint to flex or extend more in response to larger EMG signal amplitudes or the EMG signal satisfying different thresholds (Paragraph 0127). 

Regarding claim 6, Aeyels discloses the method as claimed in claim 1 above, but does not disclose a method wherein the change in the movement behavior is superposed on a preset control program. However, Einarsson teaches a method wherein the change in the movement behavior is superposed on a preset control program (Paragraph 0042 – prosthetic can have different modes which are pre-programmed).
Aeyels and Einarsson are both considered to be analogous to the claimed invention because they both disclose a prosthetic device. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the movement behavior of Aeyels with Einarsson for the purpose of improving the control functions to work for activities without implementing control functions in the normal mode of the prosthesis (Paragraph 0102).

Regarding claim 7, Aeyels in view of Einarsson discloses the method as claimed in claim 6, but does not disclose a method wherein the change influences the extent of the movement influence and/or the duration of the movement influence. However, Einarsson teaches a method wherein the change influences the extent of the movement influence and/or the duration of the movement influence (Paragraph 0140 – pre-programmed modes, when activated, automatically continues effecting plantar-flexion or powered plantar-flexion).
Aeyels and Einarsson are both considered to be analogous to the claimed invention because they both disclose a prosthetic device. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the movement behavior of Aeyels with Einarsson for the purpose of giving a greater feeling of control of the prosthesis to the user (Paragraph 0142).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aeyels in view of Einarsson, and further in view of Gregg et al. (US Pub No. 2014/0364962 A1), hereinafter Gregg.

Regarding claim 5, Aeyels in view of Einarsson discloses the method as claimed in claim 4 above, but does not disclose a method wherein the movement resistance is increased more quickly than it is reduced. However, Gregg discloses a method wherein the movement resistance is increased more quickly than it is reduced (Figs. 8a-b depict the knee torque (resistance) increases more quickly than decreases as stance percent increases).
Aeyels and Gregg are both considered to be analogous to the claimed invention because they both disclose a prosthetic device. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the movement resistance of Aeyels in view of Einarsson with Gregg for the purpose of closely mirroring the natural shape of a sound limb (Paragraph 0067).

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aeyels in view of Goldfarb et al. (US Pub No. 2012/0004736 A1), hereinafter Goldfarb.

Regarding claim 10, Aeyels discloses the method as claimed in claim 1 above, but does not disclose a method wherein the raw signals detected by the detection device are processed in a pre-processing unit and are transmitted in processed form to the control device. However, Goldfarb teaches a method wherein the raw signals detected by the detection device are processed in a pre-processing unit and are transmitted in processed form to the control device (Fig. 1 - EMG signals are sent to preprocessing module 106 which is then sent to volitional impedance controller module 114 ; Paragraph 0036).
Aeyels and Goldfarb are both considered to be analogous to the claimed invention because they both disclose a method of controlling a prosthesis. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the control device of Aeyels with Goldfarb for the purpose of closely mirroring the natural shape of a sound limb (Paragraph 0067).

Regarding claim 16, Aeyels discloses the orthotic or prosthetic device as claimed in claim 12 above, but does not disclose an orthotic or prosthetic device wherein the detection device is coupled to a pre-processing unit. However, Goldfarb teaches an orthotic or prosthetic device wherein the detection device is coupled to a pre-processing unit (Fig. 1 - EMG signals are sent to preprocessing module 106).
Aeyels and Goldfarb are both considered to be analogous to the claimed invention because they both disclose a method of controlling a prosthesis. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the detection device of Aeyels with Goldfarb for the purpose of converting the noisy raw EMG data to a less noisy form that is more suitable for controls and pattern recognition (Paragraph 0046).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aeyels in view of Levin (WO 0249534 A2). 

Regarding claim 11, Aeyels discloses the method as claimed in claim 1 above, but does not disclose a method  wherein the detected muscle co-contractions are checked for plausibility and, in the absence of plausibility, changes in the movement behavior are rejected or reversed. However, Levin teaches a method  wherein the detected muscle co-contractions are checked for plausibility and, in the absence of plausibility, changes in the movement behavior are rejected or reversed (Page 22 lines 6-14 - computer is able to determine if a contraction (which could include co-contractions) is outside of a preset range and reject it).
Aeyels and Levin are both considered to be analogous to the claimed invention because they both disclose a method of controlling a prosthesis. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the movement behavior of Aeyels with Levin for the purpose of ensuring the best possible performance for the prosthesis (Page 6 Lines 16-17).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Aeyels in view of Goldfarb, and further in view of Biedermann et al. (US Patent No. 6755870 B1), hereinafter Biedermann.

Regarding claim 17, Aeyels in view of Goldfarb discloses the orthotic or prosthetic device as claimed in claim 16 above, but does not disclose an orthotic or prosthetic device wherein the detection device and the pre-processing unit are designed as a common module. However, Biedermann teaches an orthotic or prosthetic device wherein the detection device and the pre-processing unit are designed as a common module (Column 3 lines 36-40- control and adjustment unit 10 is connected to sensors by one or more inputs E, the control and adjustment device 10 is integrated in the shin-bone part (See Fig. 2b) ; See Fig. 4 which shows a schematic representation of the control and adjustment device which includes a pre-processor 21 ; When put together, it forms a common module according to the Merriam-Webster definition for a module “a usually packaged functional assembly of electronic components for use with other such assemblies").
Aeyels and Biedermann are both considered to be analogous to the claimed invention because they both disclose a prosthetic device. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the pre-processing unit of Aeyels in view of Goldfarb with Biedermann for the purpose of having no inconvenient wires for transferring data to the foot part or the control unit (Column 3 lines 30-35).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Aeyels in view of Goldfarb, and further in view of Meijer et al. (US Pub. No 2015/0374515 A1), hereinafter Meijer.

Regarding claim 17, Aeyels in view of Goldfarb discloses the orthotic or prosthetic device as claimed in claim 16 above, but does not disclose an orthotic or prosthetic device wherein the detection device and/or the pre-processing unit can be switched off and/or are designed to be plug-and-play capable. However, Meijer teaches an orthotic or prosthetic device wherein the pre-processing unit can be switched off (Paragraph 0154 - electronic device 18 which pre-processes input signals created by sensors creates a prediction of intended input command. This prediction can be switched on and off). 
Aeyels and Meijer are both considered to be analogous to the claimed invention because they both disclose a method for controlling a prosthesis. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the pre-processing unit of Aeyels in view of Goldfarb with Meijer for the purpose of meeting the demands and/or abilities of the wearer of the prosthesis (Paragraph 0150).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gill (US Pub. No 2018/0064563 A1) teaches a prosthetic wrist and a method for rotating the wrist
Artemiadis et al.  (US Pub. No 2017/0348851 A1) teaches a system for simultaneous position and impedance control for muscle interfaces
Segil et al. (US Pub. No 2016/0074181 A1) teaches a method for controlling a multi-function prosthesis 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSIDY N STUHLSATZ whose telephone number is (571)272-7551. The examiner can normally be reached Monday - Friday 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenn Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSIDY N STUHLSATZ/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774